Citation Nr: 1734359	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to November 10, 2010, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to December 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Cleveland, Ohio.

In his December 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in July 2017, he withdrew his appeal.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision, the Veteran requested to withdraw his claims of entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to November 10, 2010, and in excess of 60 percent thereafter and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to November 10, 2010, and in excess of 60 percent thereafter have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In July 2017, the Veteran withdrew his appeal of the issues of entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to November 10, 2010, and in excess of 60 percent thereafter and entitlement to a TDIU.  There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  The Board does not have jurisdiction to review those issues, and dismissal is warranted.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The issue of entitlement to entitlement to an initial rating for coronary artery disease in excess of 10 percent prior to November 10, 2010, and in excess of 60 percent thereafter is dismissed.

The issue of entitlement to entitlement to a TDIU is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


